Title: From Alexander Hamilton to George Washington, 25 April 1793
From: Hamilton, Alexander
To: Washington, George


Treasury Department, April 25, 1793. Submits “two communications from the Commissioner of the revenue; one enclosing a Contract entered into by the Superintendant of the Delaware Lighthouse with Matthew Van Dusen, for a mooring Chain for one of the floating beacons in the Delaware bay—the other transmitting an offer of Samuel Wheeler concerning two Iron Lanterns for the Lighthouses on Tybee & Cape Fear Islands.” Recommends approval. Suggests that “A House for the Keeper & an Oil Vault” for the Baldhead lighthouse be made “concurrent operations.”
